DETAILED ACTION
Claims 1-9 are pending before the Office for review.
In the response filed March 17, 2022:
Claims 1 and 6 were amended.
New matter is present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendment filed March 17, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Applicant has amended Paragraph [0011] to include the limitation of “the mutual information indicating an amount of mutual dependency of one emission of the two wavelengths on the other emission at a time instance during processing of the processing object film layer..” However, the Examiner cannot find support in the originally file disclosure for such limitation.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant has amended independent claims 1 and 6 to include the limitation of ” the mutual information indicating an amount of mutual dependency of one emission of the two wavelengths on the other emission at a time instance during processing of the processing object film layer…” The Examiner has not found support in the originally filed Application to support Applicant’s newly added language. Claims 2-5 and 7-9 are rejected based off their dependency.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over FUKUCHI et al (U.S. Patent Application Publication 2016/0351405) in view of NAKAMOTO et al (U.S. Patent Application Publication 2016/021186).
With regards to claim 1, Fukuchi discloses a plasma processing method comprising: disposing a processing object (4) within a processing chamber (2) inside of a vacuum container; and processing a processing object film layer beforehand formed on a surface of the wafer using plasma generated by supplying a processing gas into the process chamber (Paragraphs [0022]-[0023], Figure 1), wherein at least two wavelengths are selected  during the processing of the processing object film and a temporal change in the emission of at least two wavelengths is detected and an endpoint of the processing of the film layer is determined based on a result of the detection (Paragraphs [0027]-[0028], [0040], [0057]-[0061] discloses processing a multilayer film wherein wavelengths for each film is measured in order to determine the thickness of the layer and changes in the emission re monitored in order to determine the end point detection).
Fukuchi does not explicitly disclose wherein at least two wavelengths are selected from wavelengths with large mutual information in emission of the plurality of wavelengths of the plasma generated during the processing of the process object fil layer, the mutual information indicating an amount of mutual dependency of one emission of the two wavelengths on the other emission at a time instance during processing of the processing object film layer.
However Fukuchi discloses a time series date of differential wave forms regarding the pieces of intensity of the plurality of wavelength in the interference light during the process of the sample wafer is detected and the thickness of the film to be process is detected (Paragraph [0066]); a time variation is detected with regards to the intensity of the plurality of wavelengths during the processing of the wafer during the processing (Paragraphs [0067]-[0068]) wherein the variation in intensity of light emission is indicative of endpoint of processing the film (Paragraph [0069]). Nakamoto discloses a plasma processing method comprising measuring a plurality of wavelengths wherein a sample of singles from the wavelength determining unit are stored as time series date which is subjected to a smoothing processing (Paragraphs [0037]-[0040]) wherein the intensity of signals of different values of light emissions during the same processing at different wave lengths such as wavelengths 1 and 2 and a ratio between the spectra can be calculated such that time variations maybe calculated (Paragraphs [0064]-[0075]). As such Fukuchi as modified by Nakamoto renders obvious wherein at least two wavelengths are selected from wavelengths with large mutual information in emission of the plurality of wavelengths of the plasma generated during the processing of the process object fil layer, the mutual information indicating an amount of mutual dependency of one emission of the two wavelengths on the other emission at a time instance during processing of the processing object film layer. 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the embodiment of Fukuchi to include the large mutual information in emission of the plurality of wavelengths are rendered obvious by the embodiment of Fukuchi because one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired etching using the teachings of Fukuchi. MPEP 2143D
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Fukuchi to include the mutual information calculating as rendered obvious by Nakamoto because the reference of Nakamoto teaches that it makes it possible to detect accurately a faint change in the signal intensity at the etching end point to perform stable end point detection (Paragraph [0008]) and one of ordinary skill in the art prior to the effective filing date of the invention would have a reasonable expectation of predictably achieving the desired etching using the teachings of Nakamoto. MPEP 2143D
With regards to claim 6, Fukuchi discloses a wavelength selection method of selecting a predetermined wavelength of emission from plasma during plasma processing, the predetermined wavelength being used to determine an endpoint of the plasma processing (Paragraphs [0065]-[0066]), a plasma processing method comprising: disposing a processing object (4) within a processing chamber (2) inside of a vacuum container; and processing a processing object film layer beforehand formed on a surface of the wafer using plasma generated by supplying a processing gas into the process chamber (Paragraphs [0022]-[0023], Figure 1), wherein at least two wavelengths are selected  during the processing of the processing object film and a temporal change in the emission of at least two wavelengths is detected and an endpoint of the processing of the film layer is determined based on a result of the detection (Paragraphs [0027]-[0028], [0040], [0057]-[0061] discloses processing a multilayer film wherein wavelengths for each film is measured in order to determine the thickness of the layer and changes in the emission re monitored in order to determine the end point detection).
Fukuchi does not explicitly disclose wherein at least two wavelengths are selected from wavelengths with large mutual information in emission of the plurality of wavelengths of the plasma generated during the processing of the process object, the mutual information indicating an amount of mutual dependency of one emission of the two wavelengths on the other emission at a time instance during processing of the processing object film layer.
However Fukuchi discloses a time series date of differential wave forms regarding the pieces of intensity of the plurality of wavelength in the interference light during the process of the sample wafer is detected and the thickness of the film to be process is detected (Paragraph [0066]); a time variation is detected with regards to the intensity of the plurality of wavelengths during the processing of the wafer during the processing (Paragraphs [0067]-[0068]) wherein the variation in intensity of light emission is indicative of endpoint of processing the film (Paragraph [0069]). Nakamoto discloses a plasma processing method comprising measuring a plurality of wavelengths wherein a sample of singles from the wavelength determining unit are stored as time series date which is subjected to a smoothing processing (Paragraphs [0037]-[0040]) wherein the intensity of signals of different values of light emissions during the same processing at different wave lengths such as wavelengths 1 and 2 and a ratio between the spectra can be calculated such that time variations maybe calculated (Paragraphs [0064]-[0075]). As such Fukuchi as modified by Nakamoto renders obvious wherein at least two wavelengths are selected from wavelengths with large mutual information in emission of the plurality of wavelengths of the plasma generated during the processing of the process object, the mutual information indicating an amount of mutual dependency of one emission of the two wavelengths on the other emission at a time instance during processing of the processing object film layer.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the embodiment of Fukuchi to include the large mutual information in emission of the plurality of wavelengths are rendered obvious by the embodiment of Fukuchi because one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired etching using the teachings of Fukuchi. MPEP 2143D
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Fukuchi to include the mutual information calculating as rendered obvious by Nakamoto because the reference of Nakamoto teaches that it makes it possible to detect accurately a faint change in the signal intensity at the etching end point to perform stable end point detection (Paragraph [0008]) and one of ordinary skill in the art prior to the effective filing date of the invention would have a reasonable expectation of predictably achieving the desired etching using the teachings of Nakamoto. MPEP 2143D
With regards to claims 2 and 7, the modified teachings of Fukuchi renders obvious wherein the processing-object film layer includes two film layers including respective different materials and vertically stacked with a boundary between the two film layers, and at least the two wavelengths are selected from the plurality of wavelengths with large mutual information in emission from the materials configuring the two film layers or from compounds of such materials and the processing gas (Fukuchi Paragraphs [0052]-[061] Figure 2A-2C, discloses forming two film layers 201 on 202, which are stacked one n top of each other and defined with a boundary, wherein the measured wavelengths are measured for each film to determine the thickness of each film, wherein the information overtime monitors variations in the emission of the wavelengths for each layer to monitor the etching process and determine the thickness of the underlying layers).
With regards to claims 3 and 8, the modified teachings of Fukuchi renders obvious wherein the processing-object film layer includes a lower first film layer, an upper second film layer, and a third film layer formed between the first and second film layers when the second layer is formed over the first film layer, and the two film layers include the first film layer and the second film layer, or the second film layer and the third film layer (Fukuchi Paragraphs [0042]-[0043]. [0052] discloses wherein layers 202 and 201 can be a film structure wherein lower layer 202 may include Si to be a substrate, a film material that has a reflectivity smaller than Si and is different form the upper film 201 wherein the reflectivity can be measured off two films 202 and 202 sharing a boundary).
With regards to claim 5, the modified teachings of Fukuchi renders obvious wherein after the endpoint is determined, the processing object film layer is processed under a modified condition of processing the processing object film layer (Fukuchi Paragraphs [0064], [0072] discloses measuring the wavelength data and comparing the measure data with the real time measurements to determine the remaining thickness, then adjusting the processing time to reach the target value).

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over FUKUCHI et al (U.S. Patent Application Publication 2016/0351405) in view of NAKAMOTO et al (U.S. Patent Application Publication 2016/021186), as applied to claims 1-3 and 4-8, in further view of TOGAMI et al (U.S. Patent Application Publication 2015/0021294).
With regards to claims 4 and 9, the modified teachings of Fukuchi renders obvious the limitations of claims 1 and 6 as previously discussed. 
The modified teachings of Fukuchi are silent as to wherein the endpoint of the processing of the film layer is determined using a temporal change in a value of multiplying a value of the mutual information of each of the two wavelengths by intensity of the emission or a value of multiplying the value of the mutual information of each of the two wavelengths by a value of a temporal change in intensity of the emission.
Togami discloses a plasma processing method comprising an endpoint detection layer for a substrate comprising a film layer to be processed (Paragraph [0034]) wherein multiple wavelengths are measured over a period of time, wherein he process reaches an end point is determined if the intensity of the light emission exhibits specific changes (Paragraphs [0035]-[0037]);  wherein the endpoint can be determined using a multiplier of changes in intensity of light with respect to time in order to provide modification and/or adjustment for processing conditions (Paragraphs [0041-[0049]) which renders obvious wherein the endpoint of the processing of the film layer is determined using a temporal change in a value of multiplying a value of the mutual information of each of the two wavelengths by intensity of the emission or a value of multiplying the value of the mutual information of each of the two wavelengths by a value of a temporal change in intensity of the emission.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Fukuchi to include multiplying as rendered obvious by Togami because the reference of Togami teaches that such calculations allow for proper medication or adjustment of conditions for determining an end point (Paragraph [0049]) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired etching using the teachings of Togami. MPEP 2143D

Response to Arguments
Applicant’s arguments with regards to the IDS Reference JP 2010/219263 are persuasive. The IDS filed has been considered.

Applicant’s arguments, see pages 8-13 of Applicant’s response, filed March 17, 2022, with respect to the rejection(s) of claim(s) 1-9 under 103 have been fully considered and are persuasive. In particular, Applicant’s amendments and arguments have overcome the rejection of record. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nakamoto et al (U.S. Patent Application Publication 2016/021186).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502. The examiner can normally be reached 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713